FILED
                                                                                        January 22 2009
                                                                                             T d Smith
                                                                                       CLERK UFTHE SUPREME COURT
                                                                                            STATE OF MONTANk
               IN THE SUPREME COURT OF THE STATE OF MONTANA




IN THE MATTER OF AMENDING ClTATION                       1
STANDARDS FOR THE MONTANA                                )   ORDER
SUPREME COURT                                            1


       Pursuant to its authority under Article VII, Section 2(3) of the Constitution of the
State of Montana, this Court filed an order on December 16,1997, adopting citation formats
for use in its opinions, including a public domain or neutral-format citation. The Court has
now determined to simplify the format set forth in that order for pinpoint citations to
opinions decided after January 1, 1998, by eliminating the requirement that paragraph
number(s) be repeated for all three sources cited.
       THEREFORE,
       IT IS ORDERED that, effective immediately, proper pinpoint citations to opinions
decided by this Court after January 1, 1998, shall be in the fornl shown in the following
example:
      Doe v. Roe, 1998 MT 12, I T / 44-45,286 Mont. 175,989 P.2d 1312
In all other respects, the Court's order filed December 16, 1997, shall remain unchanged.
       The Clerk is directed to provide copies of this order to:
       The Code Commissioner and Director of Legal Services for the Montana Legislative
Services Division;
       The District Judges of the State of Montana;
       The Clerks of the District Courts of the State of Montana;
       The Clerk of the United States District Court of the State of Montana;
       The State Law Librarian;
       The Librarian for the University of Montana School of Law;
       The Dean of the University of Montana School of Law;
       The Attorney General for the State of Montana;
       The Office of Public Defender for the State of Montana;
       The President and Executive Director of the State Bar of Montana, with a request that
notice of this Order be published in the next available issue of the Montana Lawyer;
       LexisNexis and West.
DATED this 22nd day of January, 2009.

                                        For the Court,


                                        IS/ MIKE McGRATH